Citation Nr: 0811730	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for lumbar spine 
disability, to include herniated nucleus pulposus (HNP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from December 1988 to 
September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge in Wichita, Kansas; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has a lumbar spine disability as 
a result of a lifting injury during service.  However, 
service medical records (SMRs) fail to reveal any significant 
back symptomatology other than at separation in 1996 when the 
veteran reported recurrent back pain.  He did not indicate 
any specific injuries during service, and none are 
documented.  The examining physician diagnosed mechanical low 
back pain, but provided no further summary or elaboration.  
That notwithstanding, the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., heavy 
lifting and back pain.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  

In this case, the veteran's report of recurrent back pain at 
separation, as well as his contentions regarding continuation 
of those symptoms thereafter, raise significant medical 
questions regarding the onset of any disability.  Moreover, 
although a VA examination report is of record, it does not 
sufficiently address the question of whether the veteran has 
a lumbar spine disability that had its onset during service.  
As such, a VA examination is needed to determine whether he 
has the claimed disabling disability and, if so, whether it 
is related to service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
back disability, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that he obtain and submit it.

2.  The veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current lumbar spine disability.  The 
claims folder must be made available to 
the examiner(s) for review of the case, 
and the examination report(s) should 
include discussion of the veteran's 
documented medical history and 
assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies are to be performed and 
the examiner should review the results of 
any testing prior to completing the 
report.  All findings should be reported 
in detail.  Complete diagnoses should be 
provided.

a.  The examiner should discuss the 
nature and extent of any disability 
involving the lumbar spine, to 
include herniated nucleus pulpous at 
L4-5 and spinal stenosis and then 
set forth the medical probability 
that any disability is traceable to 
any incidents, symptoms, or 
treatment the veteran experienced or 
manifested during service.  
Specifically, the examiner should 
address the veteran's injuries 
during service as the possible onset 
of any current back disability.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of a lumbar 
spine disability developed as a 
result of injuries while the veteran 
was in service or within one year 
following his separation from 
service in 1996.  If the veteran's 
current lumbar spine disability 
cannot be regarded as having been 
incurred while the veteran was in 
service, the examiner should 
specifically indicate so.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


